DETAILED ACTION
This action is responsive to the following communication: RCE filed 04/27/2021. This action is made non-final.
Claims 1-4, 6-9, 11-20 are pending in the case.  Claims 1, 6 and 11 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stirbu et al (US Patent Application Publication 2013/0207963 hereinafter Stirbu) in view of Madonna et al (US Patent Application Publication 2014/0181704 A1 hereinafter Madonna).
With regard to claims 1, 6, Stirbu teaches a method, an apparatus respectively for controlling a home device, the method comprising: 
determining whether a current interaction between a user and a virtual control in a pre-built virtual scene meets a preset triggering condition, wherein the virtual scene has an environment including the home device, and the virtual control corresponding to the home device <virtual environment for a home <para 0023, 0024, user is within the real-world fig 4 item 407>; 
generating a control signal corresponding to the current interaction, in response to determining that the current interaction meets the preset triggering condition <controls an electronic device fig 4 para 0055>, comprising: presenting a control interface in a preset area, in response to determining the current interaction meets the 
transmitting the control signal to a control terminal, so that the control terminal controls the home device indicated by the control signal <a TV can be turned on using a remote control para 0055-0056>; 
receiving feedback information corresponding to the control signal transmitted by the control terminal <fig 3, para 0053-0056, status of the device can be determined and rendered>; 
at least one processor (claim 6) <para 0004>;
a memory storing instructions (claim 6) <para 0004>.
Stirbu does not appear to explicitly disclose rendering and displaying a change in the environment of the virtual scene based on the feedback information and an adjustment of the operating parameter of the home device based on the control signal <a change in the status of a device in a physical room is updated in the virtual environment para 0035>.

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Stirbu, Madonna before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Stirbu to include the teachings of Madonna, in order to obtain limitations taught by Madonna.  One would have been motivated to make such a combination because it enhances the user experience and a need identified and solved by Madonna (see Background). 
With regard to claims 2, 7, these claims depend upon claims 1 and 6 respectively, which are rejected above. In addition, Stirbu teaches wherein the virtual control comprises a virtual target area <a room can be depicted along with devices, figs 3, 4>; and 
the determining whether a current interaction between a user and a virtual control in a pre-built virtual scene meets a preset triggering condition, comprises: 
acquiring a current location of the user in the virtual scene, and determining whether the current location of the user is located in the virtual target area<para 0023, 0024, user is within the real-world fig 4 item 407>; and

With regard to claims 3, 8, these claims depend upon claims 1 and 6 respectively, which are rejected above. In addition, Stirbu teaches wherein the virtual control further comprises a virtual target object <TV para 0053>; and 
the determining whether a current interaction between a user and a virtual control in a pre-built virtual scene meets a preset triggering condition, further comprises:
acquiring a current operation of the user in the virtual scene, and determining whether the current operation of the user touches the virtual target object <touch can be used for controlling device para 0065>; and
determining that the current interaction meets the preset triggering condition, in response to determining that the current operation of the user touches the virtual target object <user is in the real world environment fig 4, para 0024>. 
With regard to claims 4, 9, these claims depend upon claims 1 and 6 respectively, which are rejected above. In addition, Stirbu teaches wherein the generating a control signal corresponding to the current interaction, in response to determining the current interaction meets the preset triggering condition, comprises: 
acquiring a current state of the home device corresponding to the virtual control in the current interaction, in response to determining that the current interaction meets 
generating the control signal of the home device based on the acquired current state of the home device <controls an electronic device fig 4 para 0055>. 
With regard to claim 11, Stirbu teaches a system for controlling a home device, comprising a terminal and a control terminal, wherein a pre-built virtual scene is displayed on a display screen of the terminal, and the virtual scene has a virtual control corresponding to the home device, and an environment including the home device <figs 3-5, para 0023, 0024 virtual environment for a home, user is within the real-world fig 4 item 407, para 0030 rendering a user interface>;
the terminal, is configured to determine whether a current interaction between a user and the virtual control in the virtual scene meets a preset triggering condition <para 0023, 0024, user is within the real-world fig 4 item 407>, 
generate a control signal corresponding to the current interaction in response to determining that the current interaction meets the preset triggering condition <controls an electronic device fig 4 para 0055>; comprising: presenting a control interface in a preset area, in response to determining the current interaction meets the preset triggering condition, wherein the control interface is used to adjust an operating parameter of the home device corresponding to the virtual control in the current interaction <figs 3, 4, para 0053-0055> , and generating the control signal of the home device corresponding to the virtual control in the current interaction, based on an 
the control signal comprising the operating parameter for the home device, the operating parameter comprising at least one of: operating temperature or air speed of an air conditioner, or a program or channel played after a television is turned on <television status can be determined on/off and a video can be played para 0053, 003>;
the control signal comprising an operating parameter for the home device <para 0053-0055>;
receive feedback information corresponding to the control signal transmitted by the control terminal <fig 3, para 0053-0056, status of the device can be determined and rendered>; and 
the control terminal, is configured to control the home device indicated by the control signal transmitted by the terminal <a TV can be turned on using a remote control  or touch see fig 5, para 0055-0056>; and 
return the feedback information corresponding to the control signal <fig 3, para 0053-0056, status of the device can be determined and rendered>.
Stirbu does not appear to disclose render and display a change in the environment of the virtual scene based on the feedback information and an adjustment of the operating parameter of the home device based on the control signal.

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Stirbu, Madonna before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Stirbu to include the teachings of Madonna, in order to obtain limitations taught by Madonna.  One would have been motivated to make such a combination because it enhances the user experience and a need identified and solved by Madonna (see Background). 
With regard to claim 12, this claim depends upon claim 11, which is rejected above. In addition, Stirbu teaches wherein the virtual control comprises a virtual target area; and 
the terminal is further configured to: 
acquire a current location of the user in the virtual scene, and determine whether the current location of the user is located in the virtual target area <para 0023, 0024, user is within the real-world fig 4 item 407>; and 

With regard to claim 13, this claim depends upon claim 11, which is rejected above. In addition, Stirbu teaches wherein the virtual control further comprises a virtual target object; and 
the terminal is further configured to: 
acquire a current operation of the user in the virtual scene, and determine whether the current operation of the user touches the virtual target object <touch can be used for controlling device para 0065>; and 
determine that the current interaction meets the preset triggering condition, in response to determining that the current operation of the user touches the virtual target object <user is in the real world environment fig 4, para 0024>. 
With regard to claim 14	, this claim depends upon claim 11, which is rejected above. In addition, Stirbu teaches wherein the terminal is further configured to: 
acquire a current state of the home device corresponding to the virtual control in the current interaction, in response to determining that the current interaction meets the preset triggering condition <fig 3, para 0053-0056, status of the device can be determined and  rendered>; and 

present a control interface in a preset area, in response to determining that the current interaction meets the preset triggering condition, wherein the control interface is used to adjust operating parameters of the home device corresponding to the virtual control in the current interaction <figs 3, 4, para 0053-0055> ; and 
generate the control signal of the home device corresponding to the virtual control in the current interaction, based on an operation of the user on the control interface <para 0053-0055>. 
With regard to claim 18, this claim depends upon claim 1, which is rejected above. In addition, Stirbu teaches wherein the operating parameter comprises at least one of: operating temperature or air speed of an air conditioner, or a program or channel played after a television is turned on <television status can be determined and a video can be played para 0053, 0033>. 
 
With regard to claim 19, this claim depends upon claim 1, which is rejected above. In addition, Stirbu teaches wherein the operation of the user on the control interface is a speech operation instruction <voice input can be used fig 6 item 612, see para 0065, 0082>. 
 
With regard to claim 20, this claim depends upon claim 1, which is rejected above. In addition, Madonna teaches further comprising acquiring a current state of the .


Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stirbu in view of Madonna in view of SAURABH et al (US Patent Application Publication 2019/0129607 A1 hereinafter Saurabh).

With regard to claims 15, 16 and 17, these claims depend upon claims 1, 6 and 11, respectively, which are rejected above. 
Stirbu, Madonna do not appear to explicitly disclose remaining limitations of this claim. 
In the same field of endeavor, Saurabh teaches wherein the current interaction between the user and the virtual control in the pre-built virtual scene comprises at least one of: an operation gesture <gesture can be provided to control a connected device para 102-103, 0267-0272 see fig 9A-9B see also figs 10-13 > or a motion trajectory of eyes of the user relative to the virtual control in the pre-built virtual scene <eye tracking can be used para 0156>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Stirbu, Madonna, Saurabh before 

Response to Arguments
Applicant's arguments filed on April 27, 2021 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142